892 F.2d 83
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis Butler O'NEAL, Plaintiff-Appellant,v.R.G. BORG, Warden, Defendant-Appellee.
No. 88-2561.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 7, 1989.*Decided Dec. 18, 1989.

Before TANG, NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Louis Butler O'Neal appeals the district court's dismissal of his 42 U.S.C. § 1983 action alleging that a prison guard attempted to kill him.   On appeal, he contends he was denied due process because the Los Angeles Superior Court allegedly lost or destroyed portions of the transcript of his criminal trial.   The issue O'Neal raises on appeal was not raised in the district court;  thus, this court may not consider it.   See Great Southwest Life Ins. Co. v. Frazier, 860 F.2d 896, 904 (9th Cir.1988).   Moreover, O'Neal has not raised on appeal the issue of attempted murder by a prison guard that he raised below.   Accordingly, that issue has been abandoned.   See Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988).   For these reasons, the judgment of the district court is affirmed.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3